Citation Nr: 1042550	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for abdominal 
wall pain syndrome with total abdominal hysterectomy. 

2.  Entitlement to a rating in excess of 10 percent for scar of 
the abdomen associated with abdominal wall pain syndrome with 
total abdominal hysterectomy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty July 1989 to July 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's increased rating claims for 
her service-connected disabilities currently on appeal.  In July 
2010, the Veteran presented testimony in a travel board hearing 
at the RO before the undersigned.  A copy of the transcript has 
been associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.

During her July 2010 hearing, the Veteran testified that she had 
her annual gynecological examination at the VA Hospital in 
Memphis, Tennessee one and half months before.  She also 
indicated that she had an appointment at the physical therapy 
clinic the next day, also at the VA Hospital in Memphis, 
Tennessee.  Review of the claims folder reveals that VA treatment 
records dated up to April 2009 have been associated with the 
claims folder.  Because VA is on notice that there are records 
that may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained on remand.  38 C.F.R. § 
3.159(c)(1) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.	Obtain all outstanding treatment records 
from the VA Hospital in Memphis, 
Tennessee, to specifically include the 
Veteran's annual gynecological examination 
report dated around June 2010 and physical 
therapy records dated in July 2010.  All 
attempts to locate these records should be 
fully documented in the claims folder.

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide the Veteran and her representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


